United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2223
                                   ___________

Joshua Kyle Hatfield,                  *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Southern District of Iowa.
Jason Wilson; Jay Nelson; Jenny Smith; *
Sarah Beth Schurr; Marty Frazer; K-9 *       [UNPUBLISHED]
Officer; Doug Buttikofer; Gale         *
Huckins; Lars Rude; Tyrell Dermer;     *
Ron Mullins; Jeff Crane,               *
                                       *
            Appellees.                 *
                                 ___________

                             Submitted: September 24, 2010
                                Filed: September 30, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       Iowa inmate Joshua Hatfield appeals from orders of the District Court1
dismissing his 42 U.S.C. § 1983 action and denying his motion for leave to amend his
complaint. We conclude that dismissal was proper for the reasons the District Court
stated and that the denial of leave to amend was not an abuse of discretion. See

      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
Humphreys v. Roche Biomedical Labs., 990 F.2d 1078, 1082 (8th Cir. 1993).
Accordingly, we affirm the judgment of the District Court. See 8th Cir. R. 47B.
                      ______________________________




                                      -2-